Filed 10/6/20 Bruno v. Office of Administrative Hearings CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA


                                      THIRD APPELLATE DISTRICT


                                                    (San Joaquin)
                                                            ----




 CHRISTOPHER BRUNO,                                                                            C090123

                    Plaintiff and Appellant,                                         (Super. Ct. No.
                                                                                 STKCVUMW20180010949)
           v.

 OFFICE OF ADMINISTRATIVE HEARINGS,

                    Defendant;

 SAN JOAQUIN COUNTY PUBLIC
 DEFENDER'S OFFICE,

                    Real Party in Interest and Respondent.


         Real party in interest San Joaquin County Public Defender’s Office (the County)
disciplined plaintiff Christopher Bruno with a 20-day suspension for violating the
county’s harassment-free work environment policy (the County’s policy) and civil
service rule 18 (Rule 18), prohibiting conduct unbecoming an employee in public service.


                                                             1
Defendant Office of Administrative Hearings found Bruno made gender-related
comments to a female colleague and repeatedly touched her in an unwelcome manner. It
further found the 20-day suspension appropriate discipline for these violations.
       Bruno appeals arguing the allegations supporting the County’s discipline were
time-barred under County rules. He further argues the administrative law judge’s factual
findings do not constitute violations of the County’s policy and Rule 18 is
unconstitutionally overbroad. Bruno also contends the administrative law judge abused
his discretion by declining to consider Bruno’s challenge to an unsatisfactory
performance evaluation he received after the suspension and by upholding the 20-day
suspension. Finally, he argues the trial court improperly awarded costs to the County.
We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Bruno is the chief investigator for the County’s Public Defender’s Office. On
December 5, 2016, Guadalupe Zapien-Aguilera, his subordinate, filed a harassment
complaint with the County against Bruno. In it, she alleged continuous discrimination
beginning on January 11, 2016, based on her age, gender, medical condition, disability,
political affiliation, race, and sex.
       Based on this complaint, the County’s Equal Employment Opportunity Office
commenced an investigation. It found two of Zapien-Aguilera’s allegations
substantiated, including one allegation wherein “Zapien-Aguilera stated that [Bruno]
engaged in gender-related comments and conduct, including touching. The allegation
was substantiated because [Bruno] did not deny multiple claims of gender-related
comments, admitted to the investigator that it was not unusual for [him] to comment
about the attractiveness of women and admitted that it was possible . . . [he] leaned in
closely to a staff member’s chest to look at her t-shirt. In addition . . . , the investigation
supported that [Bruno] more frequently touched women on the shoulder than men.”



                                               2
       On April 3, 2017, the County notified Bruno of its intent to suspend him for 20
days for violating the County’s policy and Rule 18. As support for this suspension, the
County pointed to the substantiated allegations of Zapien-Aguilera’s complaint, as well
as the conduct underlying the complaints from two other female employees. The County
later issued an order of discipline suspending Bruno for 20 days. On May 12, 2017,
Bruno appealed the 20-day suspension and a hearing was held by the Office of
Administrative Hearings.
       A month later, the County gave Bruno an unsatisfactory performance evaluation
based on the “allegations from staff under the supervision of Chief Investigator
Christopher Bruno relating to his unprofessional and inappropriate conduct in the
workplace.” Bruno thereafter attempted to initiate the grievance process regarding his
unsatisfactory performance evaluation. It does not appear Bruno requested arbitration of
his grievance regarding the performance evaluation; however, Bruno attempted to elicit
evidence regarding the performance evaluation at the administrative hearing. The
administrative law judge excluded the evidence, finding it irrelevant because the
subsequent performance evaluation had no bearing on the County’s decision to suspend
Bruno. Bruno said the performance evaluation was a “sanction[] that we’re disputing
here in front of this tribunal,” but made no argument in that regard.
       The administrative law judge presiding over Bruno’s appeal issued several
findings the parties do not dispute. The administrative law judge found Bruno “described
Shannon Gonzales to Ms. Zapien-Aguilera as a ‘looker’ and stated ‘she’s great to look
at.’ ” Zapien-Aguilera was offended by the comment. Bruno admitted he described
“Ms. Gonzales as ‘cute,’ and did not deny also describing her as a looker.’ . . .
Additionally, his attempt to justify his comment by explaining he ‘had a very good
relationship with [Zapien-Aguilera] over many, many years’ and Ms. Zapien-Aguilera
‘didn’t seem the slightest bit offended . . . by what I had said’ was compelling evidence
that he knew he engaged in improper behavior.”

                                              3
       Bruno also “made demeaning and offensive comments when he told Ms. Zapien-
Aguilera ‘good’ girl on multiple occasions. She complained he told her ‘good girl, good
job’ after she completed an assignment he had given her. . . . And while Ms. Zapien-
Aguilera repeatedly changed her testimony at [the] hearing about whether [Bruno] told
her ‘good job,’ she consistently maintained that he repeatedly told her ‘good girl.’ She
found his ‘good girl’ comments ‘offensive and demeaning.’ [Bruno] did not deny
making such comments, instead conceding the possibility that he ‘may have’ said ‘good
girl, good job’ in an effort to provide Ms. Zapien-Aguilera encouragement. He
explained, ‘I guess I could’ve said “Good Lupe,” or, “Good person.” It doesn’t exactly
roll off the tongue.’ ”
       Bruno further “rubbed the back of Ms. Zapien-Aguilera’s shoulder in an
unwelcome manner on multiple occasions. . . . While her testimony about the timing of
the conduct was inconsistent, such inconsistency was insufficient to detract from the
substance of her allegations. Additionally, Ms. Gonzales saw [Bruno] ‘stroking’
Ms. Zapien-Aguilera’s shoulder on approximately three or four occasions. Ms. Zapien-
Aguilera ‘didn’t appreciate’ [Bruno] touching her, and Ms. Gonzales described
Ms. Zapien-Aguilera’s reaction when he did as being ‘like a deer in the headlights.’
While [Bruno] vehemently denied rubbing anyone’s back or shoulder, such testimony
was not credible in light of his attempt to justify his conduct by explaining he had a
sufficiently close relationship with Ms. Zapien-Aguilera that it was acceptable for him to
touch her in an unwelcome manner.”
       “It was undisputed that Ms. Zapien-Aguilera never complained to [Bruno] about
his ‘good girl’ comments . . . or rubbing of the back of her shoulders. But given his
position as a supervisor for the County, the training he received as a County employee
and supervisor, the County’s reasonable expectations that he will enforce its policies, and
the nature of his conduct, he had sufficient notice that his conduct could [have]
‘unreasonably interfere[d] with an employee’s work performance or create[d] an

                                             4
intimidating, hostile, or offensive work environment’ such that prior warnings were
unnecessary.”
       The administrative law judge also made several legal findings. It found “[t]he
County established by a preponderance of the evidence that [Bruno] engaged in gender-
related comments and conduct by describing Shannon Gonzales to Ms. Zapien-Aguilera
as a ‘looker’ and explaining ‘she’s great to look at,’ repeatedly telling Ms. Zapien-
Aguilera ‘good girl’ after completing work assignments, and rubbing Ms. Zapien-
Aguilera on the back of her shoulder in an unwelcomed manner on multiple
occasions . . . . His actions violated the County’s [policy] and constituted ‘conduct
unbecoming an employee in public service.’ ”
       “The persuasive evidence established [Bruno] is unfamiliar with and/or unwilling
to comply with the County’s [policy]. His harassment included multiple acts of physical
and verbal harassment. He demonstrated little insight into why his conduct constituted
harassment, and referenced his ‘very good relationship with [Zapien-Aguilera] over
many, many years’ as justification for his harassment. He has not modeled appropriate
behavior for his subordinates and other employees, and his conduct raises concerns about
his ability and willingness to enforce County policies as a supervisor. Therefore, a 20-
day suspension is appropriate for [Bruno]’s violations.”
       Bruno filed a verified petition for writ of administrative mandamus in the superior
court arguing the administrative law judge erred in multiple respects. The superior court
found the administrative law judge properly “found ‘just cause’ to uphold . . . Bruno’s . . .
20[-]day disciplinary suspension. The [administrative law judge’s] determination that
Mr. Bruno violated the County’s policy prohibiting sexual harassment and Rule 18’s
conduct unbecoming of a public employee is well supported by substantial evidence. The
[administrative law judge] properly found that Guadalupe Zapien-Aguilera’s internal
complaint of sexually harassing conduct was not time-barred by Civil Service Rule 20’s
60-day limitation. . . . The purported unconstitutional vagueness of Rule 18’s ‘conduct

                                             5
unbecoming an employee in public service’ was not adjudicated in the underlying
arbitration hearing, which focused on whether Mr. Bruno’s 20-day suspension was based
on ‘just cause’; thus, Mr. Bruno is precluded from raising that issue in this Petition. . . .
The evidence supports the [administrative law judge’s] finding that Mr. Bruno’s
offensive touching and comments to Ms. Zapien-Aguilera violated the County’s Policy
prohibiting sexual harassment and Rule 18’s ‘conduct unbecoming of a public employee’.
Mr. Bruno’s 20-day suspension is appropriate in severity and consistent with the
County’s practice as shown by the evidence. Mr. Bruno failed to bring an underlying
grievance to rescind or modify his work performance evaluations and that claim was not
adjudged in the disciplinary appeal arbitration; hence, Mr. Bruno is precluded from
raising that issue in this Petition. In sum, Mr. Bruno’s arguments are without merit and
the [Superior] Court denied Mr. Bruno’s Petition for Writ of Mandamus.”
       Judgment was entered in favor of the County. The superior court also awarded the
County costs. Bruno appeals.
                                        DISCUSSION
       Under Code of Civil Procedure section 1094.5 an “abuse of discretion is
established if the [administrative law judge] has not proceeded in the manner required by
law, the order or decision is not supported by the findings, or the findings are not
supported by substantial evidence in light of the whole record.” (Martis Camp
Community Association v. County of Placer (2020) 53 Cal.App.5th 569, 593.) “The
scope of our review from a judgment on a petition for writ of mandate is the same as that
of the trial court.” (Cate v. State Personnel Bd. (2012) 204 Cal.App.4th 270, 282.)
                                               I
                   Zapien-Aguilera’s Allegations Were Not Time-Barred
       Bruno contends Civil Service Rule 20 (Rule 20) restricted the County’s ability to
rely on allegations of harassment reported outside the reporting deadlines provided by
that rule. He further argues he was entitled to the process proscribed by Rule 20 and that

                                               6
the County violated its own policies by not disciplining him through the process provided
by Rule 20. Taken together, Bruno’s argument is that Rule 20 applied to his disciplinary
action. We disagree. Rule 20 does not provide for a process by which the County
disciplines employees, but provides for a process by which employees may complain
about harassment to the County. Thus, Rule 20 is irrelevant to Bruno’s disciplinary
action.
                                               A
                             The County’s Reporting Requirements
          The County’s policy “encourage[s]” employees who believe themselves to be
victims of harassment to “immediately report the complaint to the appropriate supervisor,
manager, Department Equal Employment Opportunity (EEO) Coordinator, department
head, or to the County EEO Office. A violation of this policy will receive prompt and
appropriate actions. [¶] Complaints of harassment from employees shall be processed in
accordance with Civil Service Rule 20.”
          Rule 20 provides for an informal and formal complaint process for individuals
who believe they have been victims of discrimination. “The intent of the informal
complaint process is to provide for early intervention and resolution of discrimination
complaints in an informal manner or through a mediation process at the department level.
[¶] Prior to the filing of a formal complaint, an employee alleging discrimination in
violation of this Rule shall report the discrimination to the Department [Equal
Employment Opportunity] Coordinator (Coordinator). Complaints must be reported
within sixty (60) days of the date the alleged discrimination occurred.” “If a
discrimination complaint is not resolved through the informal complaint process, or if the
Complainant is not satisfied with the results of the informal complaint process, the
Complainant may file a formal written complaint . . . .”
          “If, at the conclusion of the formal complaint process . . . , the [Equal Employment
Opportunity] Office concludes (1) that the allegation of discrimination under this Rule

                                               7
has not been substantiated, or (2) concludes that a violation has been substantiated;
however, the Appointing Authority disagrees with that conclusion and indicates that he or
she will not take any or all remedial or restorative action, a Complainant shall have the
right to submit a written request for an appeal before the Civil Service Commission
(Commission) . . . .”
       “If the decision of the Commission is that the alleged act(s) constitute
discrimination under this Rule, the Commission shall issue an order requiring the person
who has committed the discrimination to cease and desist from such action in the future.
Failure to cease and desist may constitute grounds for disciplinary action under Civil
Service Rule 18. The Commission may also order appropriate remedial or restorative
action(s) . . . . The Appointing Authority shall have ten (10) days from receipt of the
Commission’s decision to implement said appropriate remedial or restorative action(s).”


                                              B
                        Rule 20 Does Not Apply To Disciplinary Actions
       Bruno’s entire argument rests on the assumption Rule 20 applies to his
disciplinary action, but as the County’s policy explains Rule 20 provides a process for
addressing “[c]omplaints of harassment from employees.” Rule 20 itself outlines a
procedure where the employee complaining of harassment gets his or her concerns
redressed. The employee complaining of harassment holds the right of appeal under Rule
20, not the harassing employee. Because Rule 20 applies only to an employee
complaining of harassment, Rule 20 is irrelevant to Bruno’s disciplinary action.
       To the extent the County, or one of its departmental entities, can discipline an
employee based on a complaint of harassment, the County’s policy “encourage[s]”
employees who believe themselves to be victims of harassment to “immediately report
the complaint to the appropriate supervisor, manager, Department Equal Employment
Opportunity (EEO) Coordinator, department head, or to the County EEO Office. A

                                              8
violation of this policy will receive prompt and appropriate actions.” The policy does not
require complaints of harassment be reported within a certain time; it promises only that
the County will act upon a report of harassment promptly. Accordingly, Zapien-
Aguilera’s complaints of harassment were not time-barred.
                                              II
           The Factual Findings Constitute Violations Of The County’s Policy
       Bruno contends the administrative law judge’s factual findings do not support a
violation of the County’s policy. He is correct that he is entitled to an independent
review of this claim. (Haworth v. Superior Court (2010) 50 Cal.4th 372, 385 [generally,
mixed questions of fact and law are reviewed de novo with some exceptions, such as
when the applicable legal standard provides for a strictly factual test].) We, however,
disagree that the administrative law judge’s factual findings fail to support a violation of
the County’s policy.1
                                              A
                                    The County’s Policy
       The County is “committed to maintaining an environment that is free from
harassment because of an employee’s age, ancestry, color, creed, marital status, medical
condition (cancer or genetic characteristics), national origin, physical or mental disability,
political affiliation or belief, pregnancy, race, religion, sex or sexual orientation.” The
County’s policy “defines harassment as behavior that intimidates, threatens, degrades,
torments, or places demands upon another, based upon one or more of the protected
categories . . . to the extent that the conduct unreasonably interferes with an employee’s
work performance or creates an intimidating, hostile, or offensive work environment.”
Example of harassment include, “[v]erbal conduct, such as ethnic or racial slurs, epithets,



1      Because we independently review Bruno’s claim, we need not address whether the
superior court used the correct standard.

                                              9
derogatory or insulting comments, taunting, heckling, unwanted sexual advances or
comments, racial or sexual jokes; [¶] [p]hysical conduct, such as impeding or blocking
movement, gestures, unwelcome touching.”
       The County’s policy further provides that “[i]n general sexual harassment is
defined as any unwanted sexual advance, request for sexual favors, and unwelcome
verbal or physical conduct of a sexual nature. [¶] The actions [constituting harassment]
will be considered sexual harassment when: [¶] 1) Submission to such conduct is made,
either explicitly or implicitly, a term or condition of an individual’s employment; or [¶]
2) Submission to, or rejection of, such conduct by an individual is used as the basis for
employment decisions affecting that individual; or [¶] 3) Such conduct has the purpose or
effect of unreasonably interfering with an individual’s work performance or creating an
intimidating, hostile, or offensive working environment.”
                                             B
                      Bruno’s Conduct Violated The County’s Policy
       The administrative law judge found Bruno had commented about the
attractiveness of a female employee to Zapien-Aguilera, a subordinate, as well as call
Zapien-Aguilera a “good girl” and rub her shoulders in an offensive manner on multiple
occasions. Zapien-Aguilera was offended by Bruno’s comments and demeaning
treatment of her. Bruno argues these findings were insufficient because the
administrative law judge never found his conduct was sexual in nature and done for the
purpose of affecting the conditions of Zapien-Aguilera’s employment or unreasonably
interfering with her work performance.
       The problem with Bruno’s argument is that he points only to the County’s
definition of sexual harassment when arguing he did not violate the County’s policy. The
County’s policy, however, also prohibits harassment on the basis of sex. This includes
“behavior that intimidates, threatens, degrades, torments, or places demands upon
another, based upon one or more of the protected categories . . . to the extent that the

                                             10
conduct unreasonably interferes with an employee’s work performance or creates an
intimidating, hostile, or offensive work environment.”
       The administrative law judge’s findings that Bruno’s degrading comments and
touching were based on sex and that it resulted in Zapien-Aguilera being subjected to an
offensive work environment support the administrative law judge’s determination that
Bruno’s conduct violated the County’s policy against such conduct. Accordingly, we
reject Bruno’s contention to the contrary.
                                             III
                         Rule 18 Is Not Unconstitutionally Vague
       Bruno contends Rule 18, prohibiting conduct unbecoming an employee in public
service, is unconstitutionally vague. He argues this claim is not forfeited despite his
failure to argue it at the administrative hearing because the administrative law judge cited
a case wherein that court concluded a rule similar to Rule 18 was not unconstitutionally
vague. We are unpersuaded, but will address Bruno’s claim regardless. (See
Sustainability, Parks, Recycling & Wildlife Defense Fund v. Department of Resources
Recycling & Recovery (2019) 34 Cal.App.5th 676, 697 [a party must raise legal theories
to the administrative law judge’s attention, but courts have discretion to address those
theories on appeal].)
       Rule 18 provides that an employee may be dismissed, suspended, demoted, or
receive a reduction in salary when he or she has committed conduct unbecoming an
employee in the public service. “The employee, within seven (7) calendar days after the
order is furnished to the employee, may appeal the order in writing” to either the
Commission or for arbitration.
       “ ‘[A] statute which either forbids or requires the doing of an act in terms so vague
that men of common intelligence must necessarily guess at its meaning and differ as to its
application, violates the first essential of due process of law.’ ” (Cranston v. City of
Richmond (1985) 40 Cal.3d 755, 763.) In Cranston, a police officer was warned about

                                             11
his driving habits and that his conduct was being observed. Nonetheless, he drove his car
without lights at night and led fellow police officers on “a wild chase over wet and
slippery streets at speeds up to 95 miles per hour.” (Id. at p. 759.) The police officer was
discharged for “ ‘conduct unbecoming an employee of the City Service.’ ” (Ibid.)
       Our Supreme Court stated two principles in Cranston. First, challenges to statutes
as vague must be examined not in the abstract, but in light of the facts of the case.
Second, a plaintiff cannot complain that a statute is vague if the conduct with which he or
she is charged falls clearly within its bounds. (Cranston v. City of Richmond, supra, 40
Cal.3d at pp. 764-765.) Thus, in judging the constitutionality of the “conduct
unbecoming” rule, the court “must determine not whether the rule is vague in the abstract
but, rather, whether it is vague as applied to this appellant’s conduct in light of the
specific facts of this particular case.” (Id. at p. 765.)
       Interpreting the conduct unbecoming statute as specific to the plaintiff’s
profession, our Supreme Court construed it to read “ ‘conduct unbecoming a city police
officer’ ” and to refer only to conduct indicating a lack of fitness to perform a police
officer’s functions. So construed, the regulation provided a specific standard for judging
a police officer’s conduct. (Cranston v. City of Richmond, supra, 40 Cal.3d at p. 769.)
Measured against this standard, the police officer’s conduct (1) was reckless; (2) violated
laws which he was employed to enforce; (3) endangered the lives of himself, his
passenger, and of pursuing police officers; and (4) showed carelessness, poor judgment,
and blatant disregard of the law and of a peace officer’s responsibilities. Thus, our
Supreme Court concluded any reasonable police officer must know this conduct, whether
described in a rule or not, would be cause for discipline or dismissal from employment.
(Id. at p. 770.)
       Under the reasoning of Cranston, we may read Rule 18 as prohibiting conduct
unbecoming a supervising County employee and referring to conduct indicating a lack of
fitness to perform a supervising employee’s functions. Measured against this standard,

                                               12
Bruno’s conduct was (1) demeaning and patronizing of a subordinate employee;
(2) interfered with her ability to effectively complete her job; (3) violated the County’s
policy against harassment and discrimination; and (4) undermined public trust in the
County’s fairness in employment. Any supervisor must know this conduct, whether
described in a rule or not, would be cause for discipline or dismissal from employment.
(See Cranston v. City of Richmond, supra, 40 Cal.3d at p. 770.) Rule 18 is not
unconstitutionally vague.
                                             IV
                               Bruno Did Not Challenge The
                    County’s Unsatisfactory Performance Evaluation
       Although Bruno contends the administrative law judge abused his discretion by
excluding Bruno’s unsatisfactory performance evaluation, he does not appear to argue the
administrative law judge should have considered the performance evaluation when
making his decision. Instead, Bruno argues the administrative law judge should have
permitted Bruno to challenge the validity of the performance evaluation as well as his 20-
day suspension. We disagree.
       Bruno’s notice of appeal to the County requesting arbitration provided he was
appealing only his 20-day suspension. This is understandable since the unsatisfactory
performance evaluation did not occur until after Bruno requested arbitration of his
suspension. Bruno alleges he attempted to work through the grievance process but the
County stonewalled him and made the process impossible. Because he believed the
grievance process futile, he attempted to “incorporate his evaluation grievance into the
arbitration of his already administratively exhausted 20-day suspension . . . .”
       Even if this were true, however, Bruno never argued it to the administrative law
judge. Contrary to Bruno’s assertions, he never requested the administrative law judge
rule on the propriety of his unsatisfactory performance evaluation. While Bruno asserted
to the administrative law judge that the unsatisfactory performance evaluation was a

                                             13
“sanction[] that we’re disputing here in front of this tribunal,” Bruno did not present the
administrative law judge with the reasons he presents here as to why his unsatisfactory
performance evaluation should be incorporated into the suspension appeal. Instead, the
thrust of Bruno’s argument was that the subsequent unsatisfactory performance
evaluation should not be excluded on relevance grounds. Bruno does not dispute on
appeal the administrative law judge’s exclusion on these grounds.
       As to Bruno’s claim his unsatisfactory performance evaluation should be
incorporated into his challenge to the suspension, Bruno has forfeited that argument by
failing to raise it before the administrative law judge. We do not have discretion to
review this claim because Bruno’s forfeiture resulted in a failure to exhaust his
administrative remedies as to the unsatisfactory performance evaluation. “The
exhaustion of administrative remedies doctrine ‘bars the pursuit of a judicial remedy by a
person to whom administrative action was available for the purpose of enforcing the right
he seeks to assert in court, but who has failed to commence such action and is attempting
to obtain judicial redress where no administrative proceeding has occurred at all; it also
operates as a defense to litigation commenced by persons who have been aggrieved by
action taken in an administrative proceeding which has in fact occurred but who have
failed to “exhaust” the remedy available to them in the course of the proceeding
itself.’ . . . The rule is a jurisdictional prerequisite in the sense that it ‘is not a matter of
judicial discretion, but is a fundamental rule of procedure laid down by courts of last
resort, followed under the doctrine of stare decisis, and binding upon all courts.’ ”
(Citizen for Open Government v. City of Lodi (2006) 144 Cal.App.4th 865, 874.)
                                                V
                      The Administrative Law Judge Did Not Abuse His
                   Discretion By Upholding Bruno’s 20-Day Suspension
       Bruno contends the administrative law judge abused his discretion by upholding
the 20-day suspension. Indeed, Bruno thinks the punishment is excessive in light of the

                                                14
lack of past disciplinary action, a finding of harm to the public, or notice his conduct
violated the County’s policy or Rule 18. He further argues the administrative law judge
should not have upheld the suspension in light of the County’s inability to substantiate
multiple allegations against him. We disagree.
                                             A
                                        Background
       Kathy Harris is the County’s deputy director of human resources. She testified at
the administrative hearing that when determining the level of discipline appropriate for
Bruno, she thought “about prior Rule 20 investigations where we had similar findings of
a violation of a policy and the level of discipline that was imposed in those particular
cases. And we shared that it was 20 days for consistency. The recommendation was 20
days at a minimum.” The County issued at least two other 20-day suspensions to other
employees in management in the last four years. To Harris’s knowledge, neither of those
employees had experienced prior disciplinary action. But both employees were managers
who reported to department heads and were each the subject of a single complaint of
discrimination. “The 20 days was arrived at [based on] a leadership expectation of high-
level management positions, that they are to lead and provide guidance and direction in
this policy area regarding conduct. And if they’re behavior does not mirror what they are
expected to have staff follow, that’s where the 20-day suspension came in.”
                                             B
                         The 20-Day Suspension Was Appropriate
       Whether a sanction imposed by an administrative agency was proper is a matter
resting in the sound discretion of that agency, and its decision will not be overturned
absent a showing of an abuse of discretion. (Hanna v. Dental Board of California (2012)
212 Cal.App.4th 759, 764.) In reviewing an issue regarding the propriety of
administrative discipline imposed, the appellate court employs the same “abuse of
discretion” standard as the trial court. (County of Los Angeles v. Civil Service Com. of

                                             15
County of Los Angeles (2019) 40 Cal.App.5th 871, 878; Hanna, at p. 764 [an appellate
court will not disturb an administrative agency’s exercise of discretion regarding
discipline absent a showing of a manifest abuse of discretion]; Code Civ. Proc., § 1094.5,
subd. (b).) Like the trial court, we afford significant deference to an administrative
agency’s expertise regarding the propriety of punishment to impose and do not substitute
our discretion for the agency’s. (Hanna, at p. 764.) The law affords a “strong
presumption of correctness concerning the administrative findings,” and the appellant
bears the burden to demonstrate that the findings with which he takes issue are against
the weight of the evidence. (Fukuda v. City of Angels (1999) 20 Cal.4th 805, 817.)
       Bruno contends Harris did not sufficiently testify to the facts of the two cases she
relied on when disciplining Bruno for the administrative law judge to conduct a
meaningful comparison to determine whether Bruno’s discipline was consistent. Not so.
Harris testified the cases she relied upon in reaching her recommendation involved
employees in similar positions to Bruno, in that they all reported to a department head,
and were disciplined for the same violation, discrimination based on a protected class.
The other employees had a single allegation of discrimination against them and no prior
record of disciplinary action. In both instances, the employees received 20-day
suspensions. This provides for a meaningful comparison of the consistency of the
County’s disciplinary action in matters such as this.
       Bruno argues that when comparing his suspension to the two other suspensions,
his 20-day suspension was excessive because it failed to account for the fact that most of
the allegations against him were unsubstantiated, he had experienced no prior discipline,
his conduct did not harm the public, and he had no notice his conduct was offensive.
Again, we disagree.
       While most of the allegations against Bruno may have been unsubstantiated by the
administrative law judge, some allegations were substantiated. This puts him on even
footing with the two other employees who received a 20-day suspension for a single

                                             16
instance of violating the County’s policy. Similarly, the other two employees had no
record of discipline, nor is there evidence those other employees’ conduct harmed the
public. While Bruno argues he had no notice his conduct was offensive, notice was not a
consideration when determining the appropriate level of discipline. Indeed, Harris
testified the 20-day suspension was appropriate because management employees “are to
lead and provide guidance and direction in this policy area regarding conduct. And if
they’re behavior does not mirror what they are expected to have staff follow, that’s where
the 20-day suspension came in.”
       The administrative law judge agreed with this assessment noting that, “given
[Bruno’s] position as a supervisor for the County, the training he received as a County
employee and supervisor, the County’s reasonable expectations that he will enforce its
policies, and the nature of his conduct, he had sufficient notice that his conduct could
[have] ‘unreasonably interfere[d] with an employee’s work performance or create[d] an
intimidating, hostile, or offensive work environment’ such that prior warnings were
unnecessary.” Further, Bruno “has not modeled appropriate behavior for his subordinates
and other employees, and his conduct raises concerns about his ability and willingness to
enforce County policies as a supervisor.”
       Given the similarity between Bruno’s discipline and the discipline of other
management-level employees for the same violations, we cannot say the administrative
law judge abused his discretion by upholding Bruno’s 20-day suspension.
                                             VI
               The Superior Court’s Cost Award Will Remain Unchanged
       Bruno contends the superior court’s cost award to the County should be reversed
because it is premised upon the County prevailing in the superior court. Bruno argues he
should have prevailed because the count relied on allegations made outside the reporting
period provided by Rule 20. But, as discussed ante, Rule 20 does not provide a
procedure for disciplining employees, it provides a procedure for employees to voice

                                             17
allegations of harassment to the County. The County’s policy, on the other hand, does
not provide any time frame for reporting harassment for the purposes of disciplining an
employee, and promises only that the County will promptly act in the face of such
allegations. Thus, because the superior court properly determined the County prevailed
in this writ proceeding, it properly awarded costs. (See Code of Civ. Proc., § 1094.5,
subd. (a).)
                                     DISPOSITION
       The judgment is affirmed. The parties shall bear their own costs on appeal. (Cal.
Rules of Court, rule 8.278(5).)



                                                 /s/
                                                 Robie, J.
We concur:


/s/
Blease, Acting P.J.


/s/
Murray, J.




                                            18